Citation Nr: 1416092	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Board remanded the appeal for additional development.  After the development was completed, the Board denied the appeal in a November 2009 decision.  In December 2009, the Veteran requested reconsideration of the November 2009 Board decision, pursuant to 38 C.F.R. § 20.1000 and 20.1001.  In September 2010, the Board vacated its November 2009 decision and remanded the claim for further development.  In a May 2012 decision, the Board again denied service connection for hypertension.  

The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Veteran and the Secretary entered into a joint motion for remand in which it was agreed to vacate and remand the Board decision to the extent that it denied service connection for hypertension.

In October 2013, the Board again remanded the appeal for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In October 2013 the Board remanded the appeal to, among other things, ask the Veteran to provide more information regarding his medical records at "Brooklyn Hospital," including the address of this hospital and the dates of his treatment.  In December 2013, the Veteran notified VA that he was treated at the "Brooklyn Hospital Center" in August 1985 and provided VA with an authorization to obtain these records.  In December 2013 and again in January 2014, VA requested these records.  In February 2014, the Brooklyn Hospital Center notified VA that it did not have any treatment records of the Veteran.  However, the record does not show that VA thereafter provided the Veteran with notice that these records were not available.

Pursuant to 38 U.S.C.A. § 5103A(b)(2) (West 2002) whenever the Secretary, after making such reasonable efforts (as described in this section), is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim.  Such a notification shall (A) identify the records the Secretary is unable to obtain; (B) briefly explain the efforts that the Secretary made to obtain those records; and (C) describe any further action to be taken by the Secretary with respect to the claim.  See also 38 C.F.R. § 3.159(e) (2013).

Given the above law and regulation, the Board is compelled to once again remand the appeal to provide the Veteran with formal written notice in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1) that no treatment records of his were found at the Brooklyn Hospital Center.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Contact the Veteran and notify him that, after requesting his August 1985 treatment records from the Brooklyn Hospital Center in December 2013 and January 2014, Brooklyn Hospital Center notified VA in February 2014 that it did not have any of his treatment records.  

2.  After obtaining and associating with the record any outstanding post-August 2013 treatment records from the Tampa VA Medical Center, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received including the August 1985 treatment records from the Brooklyn Hospital Center, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

